Citation Nr: 0945426	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Entitlement to service connection for a low back 
disability.  

2.	Entitlement to service connection for a right hip 
disability, including as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1987 to December 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Fort Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, declined to reopen a claim of service 
connection for a low back disability and denied service 
connection for a right hip disability, including as secondary 
to a low back disability.  A March 2007 Board decision 
reopened the claim of service connection for a low back 
disability and remanded for further development the claim of 
service connection for a low back disability based on de novo 
review.  Action on the claim pertaining to right hip 
disability was deferred, as that matter is inextricably 
intertwined with the low back claim.  


FINDINGS OF FACT

1.	A low back disability was not noted when the Veteran was 
examined for entry into service. 

2.	Preservice treatment records show that the Veteran was 
seen for treatment following back injuries and was found to 
have spina bifida occulta (a congenital/developmental 
defect); a back injury in service caused an acute 
exacerbation of back symptoms, but did not result in any 
pathology being super-imposed on the pre-existing low back 
disability, or in chronic increase in severity of symptoms of 
the pre-existing disability; it is not shown that any current 
back disability is related to injury (or disease) in service.  

3.	A chronic right hip disability is not shown at any time 
during the pendency of the appeal.  




CONCLUSIONS OF LAW

1.	The presumption of soundness on entry in service (as to 
spina bifida) is rebutted by clear and unmistakable evidence 
that such disability pre-existed service, and is a congenital 
or developmental defect.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  

2.	Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2009).

3.	Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  February 2002, September 2002, 
April 2007 and June 2009 letters explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  The April 2007 and June 2009 
letters also informed the appellant of disability rating and 
effective date criteria.  A September 2009 supplemental 
statement of the case (SSOC) readjudicated the matters after 
the appellant and his representative were given an 
opportunity to respond.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO 
arranged for VA examinations in March 1989 and June 2009.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that 
VA must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for disease that is diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Service connection is not warranted for a congenital or 
developmental defect.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted for such defect if there is 
superimposed pathology due to disease or injury in service.  
VAOPGCPREC 82-90 (July 18, 1990).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current claimed disability and the 
disease or injury in service.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been 
aggravated by active military service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  
Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under Section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the Veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
the lack of aggravation could be shown by establishing there 
was no increase in disability or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 
1096-97 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim. 

Low Back Disability

A low back disability was not noted on service entrance 
examination.  Consequently, the Veteran is entitled to the 
legal presumptions afforded by 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

Preservice treatment records (including from the United 
States Public Health Service (USPHS)) show that the Veteran 
was seen for back pain complaints following injuries 
sustained playing sports.  Diagnostic studies conducted in 
connection with treatment for the complaints included X-rays 
which showed spina bifida at S1 (a congenital/developmental 
defect).  See September 1983 X-ray report.  

During service, the Veteran was seen for complaints of low 
back pain.  His history of preservice back injury and lumbar 
pain was noted.  X-rays showed spndylolysis L5-S1; a 
lumbosacral bone scan was normal.  A Medical Board report 
shows that the Veteran was recommended for discharge from 
service with diagnoses of mechanical low back pain and 
spondylolysis, L5 which pre-existed, and were not aggravated 
in, service.  

Postservice USPHS records show that the Veteran was seen in 
February 1989 for evaluation of low back pain complaints.  It 
was noted that while he was in the Marines he was found to 
have a pre-existing defect which was missed on initial 
entrance examination, and that during Marine training he 
sustained a low back injury when he jumped off an 8-9 foot 
cliff and fell on his back.  X-rays revealed an L5-S1 pars 
interarticularis defect on the right with no 
spondylolisthesis.  The impressions were:  Spondylolysis of 
right L5-S1, pars interarticularis congenital defect 
probable; no disc pathology seen; stable vertebrae.

On April 1989 VA examination an X-ray study showed a 
bilateral dorsal pars defect at L4, with no slippage.  The 
diagnoses were low back strain, by history, and bilateral 
pars defect, with no spondylolisthesis.  

Indian health service records include a report from April 
1996, when the Veteran was seen for complaints of low back 
pain that was interfering with his job bull-dozing.  

Private treatment records include a July 2006 emergency room 
report which shows that the Veteran had complaints of back 
pain after having been involved in a motor vehicle accident 
two days prior.  Examination found some lumbar muscle 
tenderness; the diagnosis was back and abdominal discomfort, 
status post motor vehicle accident.  

A March 2008 X-ray study produced an impression of pars 
defects at L5 and mild degenerative changes of the disc at 
L5-S1.  A May 2008 private evaluation report notes the 
Veteran was seen for progressively increasing low back pain 
complaints; it was noted that for the past 3 years he had 
worked as a heavy equipment operator.  An MRI revealed mild 
foraminal narrowing at L5-S1; a pars defect at L5 
bilaterally; and some mild degenerative disc changes at L5-
S1.  
A February 2009 operative report shows that the Veteran 
underwent spinal fusion surgery; the postoperative diagnosis 
was spondylolytic spondylolisthesis, lumbar instability, low 
back pain, degenerative disc disease, and facet spondylosis 
and spondylolysis at L5 and lateral recess stenosis at L5.  

On June 2009 VA examination the examining orthopedic surgeon 
reviewed the medical records in the claims file and noted 
that the Veteran had a history of a low back injury in 1984 
while playing high school football (with pain that resolved 
approximately two weeks post injury).  It was further noted 
that the Veteran had fallen down an embankment while on 
maneuvers during service in May 1988 (with back pain noted 
thereafter).  The Veteran related that he had continuation of 
the pain to the extent that he had to be discharged from 
service, and continuing complaints of low back and hip area 
pain thereafter (He described the hip as the buttock and 
upper thigh region, posteriorly.).  It was noted that he 
underwent lumbar fusion in February 2009.  Review of the 
record found that preservice imaging studies revealed "spina 
bifida occulta;" that imaging studies after the injury in 
1988 showed spondylolysis at L5, with no spondylolisthesis; 
and that a bone scan in August 1988 was normal.  The 
impression was spondylosis L5, with L5-S1 spondylolisthesis.  

In response to a question of whether the Veteran's low back 
disability was a congenital/developmental defect or 
represented acquired pathology the examiner opined that the 
disability was a congenital/developmental defect (recognized 
pre-service, when it was diagnosed as spina bifida), and 
explained that if it was service-injury acquired (as alleged) 
the post-injury bone scan in May 1988 would have been 
positive.  In response to whether an acquired low back 
disability was related to the back complaints in service, the 
examiner indicated that since the low back disability 
diagnosed spondylolysis L5-S1 was not acquired, the question 
did not apply.  This was based on the fact that after the 
injury in 1988, the bone scan was normal.  If the 
spondylolysis been an acute fracture, the bone scan would 
have been positive.  As the back disability was not due to 
acquired pathology, the question did not need to be answered.  

The initial question that must be addressed is whether the 
presumption of soundness on entry in service is rebutted by 
clear and unmistakable evidence.  The Board finds that there 
indeed is clear and unmistakable evidence that chronic back 
disability pre-existed the Veteran's service.  Pre-service 
treatment records include X-ray reports showing spina bifida, 
representing chronic pathology of congenital or developmental 
nature.  On June 2009 VA examination the examining orthopedic 
surgeon also indicated (in essence) that the currently 
diagnosed spondylolysis with L5-S1 spondylolisthesis is 
congenital/developmental (and was recognized prior to 
service, when it was diagnosed as spina bifida).  The 
diagnosis and etiology of an occult orthopedic disability are 
medical questions (and require medical expertise).  The only 
medical opinion of record that addresses these questions is 
that of the June 2009 examiner.  As that physician reviewed 
the record, and expressed familiarity with the Veteran's 
medical history, explained the rationale for the opinion 
(including that a negative bone scan following the injury in 
service contraindicated that the current low back disability 
was acquired in the injury in service), and by virtue of his 
medical specialty has particular expertise to address the 
question, the Board finds the opinion probative evidence.  
Because there is no competent (medical opinion) evidence to 
the contrary, the Board finds the opinion persuasive.  
Accordingly, the Board finds that the presumption of 
soundness on entry in service as to low back disability is 
rebutted.  

Because the Veteran's low back was symptomatic in service, 
the analysis to the question of whether the Veteran's pre-
existing low back disability was aggravated during his active 
service (and whether the presumption of aggravation is also 
rebutted by clear and unmistakable evidence).  In this regard 
it is noteworthy that lack of aggravation is demonstrated by 
establishing there was no increase in disability during 
service.  See Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).  It 
is further noteworthy that because the Veteran's low back 
disability is congenital or developmental in nature, to 
establish service connection (by aggravation) requires a 
showing of superimposed pathology.  See VAOPGCPREC 82-90.  
While an injury in service caused an acute exacerbation of 
low back symptoms in service, no evaluation therein, or 
since, has identified any low back pathology that was 
superimposed on the pre-existing low back disability during 
service.  Notably, X-rays in service and soon thereafter did 
not show disc or degenerative changes, and a USPHS evaluation 
soon after discharge found stable vertebrae.  In light of the 
foregoing, the Board finds that the Veterans back symptoms 
noted in service reflected an acute exacerbation, and not a 
chronic increase in disability.  Such finding does not 
constitute aggravation.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  The finding is buttressed by the opinion 
of the June 2009 VA examiner who indicated that if there was 
acquired pathology following the injury in service, the 
subsequent bone scan would have been positive, but was not.  

As the competent evidence of record does not show a chronic 
increase in low back disability, the Board concludes that the 
presumption of aggravation is also rebutted.  As it is not 
shown that the Veteran's current low back disability is due 
to disease or injury that was incurred or aggravated in 
service, service connection for such disability is not 
warranted.   

Right Hip Disability 

The Veteran seeks service connection for a right hip 
disability that, he believes, is related to his low back 
disorder.  Notably, service connection has not been 
established for a low back disability.  Consequently, the 
claim of secondary service connection lacks legal merit.  See 
38 C.F.R. § 3.310.  Moreover, the record does not show a 
chronic right hip disability entity.  There is an indication 
that the Veteran had pain in the right thigh due to a soft 
tissue injury in 1986, prior to service; a chronic right hip 
disability was not diagnosed.  Furthermore, the June 2009 VA 
examiner noted the Veteran's complaints of pain in the 
"hip" area, more on the left than the right, but did not 
find a diagnosis of a right hip disability.  Pain itself is 
not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999)(aff'd in part, vacated and remanded in part on 
other grounds, 259 F.3d 1356 (Fed. Cir. 2001). 

In the absence of proof of a current disability there is no 
valid claim of service-connection.  See Brammer v. Derwinski, 
3 vet. App. 223, 225 (1992).  Accordingly, service connection 
for a right hip[ disability is not warranted.



ORDER

Service connection for a low back disability is denied.  

Service connection for a right hip disability, including as 
secondary to a low back disability, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


